 INTERNATIONAL UNION OF OPERATING'ENGINEERS53is not now renewing its request for the broader, alternative unit. Inany event, as the appropriateness of such unit was not litigated at thehearing, we do not now pass upon that issue.[The Board dismissed the petition in Case No. 21-RC-5021.][Text of Direction of Election omitted from publication.]InternationalUnion of OperatingEngineers,Local Union No. 12,AFL-CIOandWest Coast Masonry Contractors, Inc.CaseNo. 21-CD-46.March 6, 1958DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, whichprovides that "Whenever it is charged that any person has engagedin an unfair labor practice within the meaning of paragraph (4) (D)of Section 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen...."On August 2, 1957, West Coast Masonry Contractors, Inc. (herein-after called the Employer) filed with the Regional Director for theTwenty-First Region a charge alleging that Local No. 12, Inter-nationalUnion of Operating Engineers, AFL-CIO (hereinaftercalled Local 12) had engaged in and was engaging in certain activitiesproscribed by Section 8 (b) (4) (D) of the Act. It was charged insubstance that Local 12 had induced and encouraged employees of theEmployer to engage in a,concerted refusal to work with an object offorcing or requiring the Employer to assign certain duties to membersof Local 12, rather than to the employees of the Employer who aremembers of 'Local 800, International Hod Carriers', Building andCommon Laborers' Union of America, AFL-CIO (hereinafter calledLocal 300).Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for a hearing upondue notice to all the parties.The hearing was held before Ernest L.Heimann, hearing officer, on September 25 and 26, 1957, in LosAngeles, California.All the parties appeared at the hearing and wereafforded full opportunity to be heard, to examine .and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the hearing officer made at the hearing are free from prejudicialerror and are hereby affirmed.120 NLRB No. 5. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.The Employeris engaged in commercewithinthe meaning ofthe Act.2.Local 300 and Local 12are labor organizationswithin themeaning of the Act.3.The dispute :a.The factsThis case involves the conflicting claims of Local 12 and Local 300concerning the operation of a forklift, a mechanical device for con-veying building materials at a building site.The Employer entered into a contract with Local 12 on January 17,1955.This contract was renewable on May 1, 1955, and ran there-after for yearly periods in the absence of 60 days' termination notice.In pertinent part, the contract required the Employer to recognizeLocal 12 as bargaining representative for those employees comingwithin Local 12's job jurisdiction, as such jurisdiction is defined bythe Building and Construction Trades Department of the AFL; oneof the jobs specifically covered by the agreement was the operationof the forklift; and all jurisdictional disputes were to be submittedto the National Joint Board for the Settlement of JurisdictionalDisputes, whose decisions were to be binding on the signatories.On February- 23, 1956, approximately 1 year after the contractbetween the Employer and Local 12 was executed, the Mason Con-tractors Exchange of Southern California, of which the Employer isa member, entered into a contract with various Hod Carriers locals,including Local 300.This contract became effective May 1, 1956, witha termination date of April 30, 1959.The terms of this contract re-quired member employers to recognize the signatory locals as ex-clusive bargaining representatives for employees over whom the localsclaimed job jurisdiction.In this connection, the contract specificallystated that the contracting Hod Carriers locals asserted jurisdictionover the operation of forklifts, an operation which is defined to coverthe conveyance of materials used by brickmasons "from the firstpoint of delivery ..: whether done manually or -by a piece ofmachinery or equipment devised to replace the wheelbarrow or buggy."On July 29, 1957, the Employer, acting pursuant to a contract withMalcolm Paving Company, began masonry work on Malcolm's build-ing project at 18215 Napa Street, Los Angeles.The Employer as- INTERNATIONAL UNION OF OPERATING ENGINEERS55signed the operation of a forklift at the job site to employees classifiedas bricktenders.These employees were members of Local 300.Onthat day, Local 12 requested Malcolm to prohibit the Employer fromworking on the site unless a member of Local 12 was employed tooperate the forklift.Malcolm, relying on the aforementioned con-tract between the Contractors Exchange and Hod Carrierslocals,refused to interfere with the Employer's work assignment.Local 12 then demanded directly of the Employer that a member ofLocal 12 be employed to operate the forklift.Upon refusal of thisdemand, Local 12 began to picket the job on July 29,1957, thus forcingthe Employer to shut down temporarily.'After a few days, the Employer resumed work on the job. OnAugust 9,1957, Local 12 ceased picketing, and the Napa Street job hassince been completed by employees of the Employer, members ofLocal 300.Sometime during the dispute, Local 12, acting pursuant to thejurisdictional dispute clause in its 1955 contract with the Employer,invoked the jurisdiction of the National Joint Board.On September9,1957, the Joint Board awarded operation of the forklift at the NapaStreet job site to operating engineers.b.Contentions of the partiesLocal 12 contends that the charges against it must bedismissedbecause all parties are contractually bound to observe a voluntarymethod of adjustment of jurisdictional disputes, that is, Joint Boardprocedures.Alternatively, Local 12 contends that under its January1955 contract with the Employer it is entitled to the work in question,and that therefore its picketing was lawful as a concerted measure tocompel observance of a valid claim.The Employer contends thatboth contentions are without merit. It argues that Local 12's claimsare based on a contract which has been abandoned through mutualinaction over the past 21/2 years; and that, therefore, the Employeris privileged to assign the disputed work without reference-to theJanuary 1955 contract.c.Applicability of the statuteAs noted, Local 12 contends that the charge must be dismissed underthat clause of Section 10 (k) which prohibits the Board from de-'After the picketing began, a representative of Local 300 informed the Employer thatin his opinion the operation of the forklift properly belonged to members of Local 12.He pulled the bricktenders off the job for a few days, thus supporting Local 12's picketing.Local 300's support of Local 12's picketing is clearly inconsistent with its later positionAt the hearing that it was, by contract, entitled to operation of the forklift.Its actionmay be partially explained by an agreement between the Hod Carriers' and OperatingEngineers' Internationals, executed February 3, 1954, whereby operation of the forkliftwas awarded to the Operating Engineers.Evidence at the hearing indicated that theInternationals have attempted to carry out this agreement with varying degrees ofsuccess. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermining a dispute when there is evidence that the parties haveagreed upon methods for the voluntary adjustment of the dispute 2If, as contended, Local 12 and the Employer are so bound, it, is bythe provisions of their contract of January 17, 1955, requiring bothto observe jurisdictional awards made by the National Joint Board.In view of the Employer's contention that the contract of January1955 has been abandoned, it therefore becomes necessary to determinethe operative effect of that agreement.We find that over the past 21/2 years the Employer and Local 12have acted in a manner totally inconsistent with the cognizance of avalid and subsisting obligation.Thus, the record shows that Local12 has repeatedly asked the Employer to sign new agreements withrespect to the work in question, yet without any reference to the 1955contract.These requests for a new contract have- been made by Local12 periodically over the past 18 months, the last occurring but 2 weeksbefore the hearing.At the same time, though declining these requests,the Employer itself has never referred to the 1955 contract in sodeclining.Moreover, neither Local 12 nor the Employer has eversought to modify the wage schedule appended to the 1955 contract.In addition, the Employer has not forwarded monthly wages andhours reports to the trustees (of the health and welfare fund) as itwas required to do under the contract; nor has Local 12 ordered anaudit of the Employer's books for failure to provide this information,as it clearly might have done under the contract for breach of thisduty. Indeed, at the hearing Local 12 asserted that the existence ofthe contract had been forgotten until a week before the hearing, when,desiring to survey the number of such agreements it had with otheremployers, Local 12 cleaned out its files and discovered the contract.Based on the foregoing, and our analysis of the record as a whole,we find that the Employer and Local 12 have, through mutual inac-tion, abandoned their 1955 agreement.3 It follows that the Employeris not currently bound to an agreed-upon method for the adjustmentof this dispute,4 and the statutory prohibition to our determinationof the dispute is inapplicable.2 Section 10 (k), in pertinent part, provides that the Board shall hear and determine adispute out of which an unfair labor practice within the meaning of Section 8(b) (4) (D)has arisen"unless, within ten days after notice that such charge has been filed,the partiesto such dispute submit to the Board satisfactory evidence that they have adjusted, oragreed upon methods for the voluntary adjustment of the dispute "8A similar holding has obtained,for example,where an automatically renewable con-tract has been urged as a bar in a representation proceeding,yet the contract has not beenimplemented in any respect after the initial 1-year period.FarmTools,Inc,88 NLRB606, 607For other examples of contractual abandonment in representation proceedings,see A.0. Smith Corp.,111 NLRB 1042;Sound Timber Company, 8NLRB 844. But cf.NationalAssociationof Broadcast Engineers etc. (N B.C),105 NLRB 355.4In view of our finding that the Employer is not bound ny Joint Board procedures, itbecomes unnecessary to determine in this proceeding whether the locals involved are sobound INTERNATIONAL UNION OF OPERATING ENGINEERS57Moreover, we find that since the contract is not a valid and subsist-ing agreement for the purposes of the instant proceeding underSection 10 (k),5 Local 12 had no contractual justification for its con-certed activities at the job site herein involved.'On this record, wefurther find there is reasonable- cause to believe that Local 12's picket-ing, conducted for the purpose of inducing and encouraging employeesto refuse to perform services in order to compel the Employer toassign work to its members rather than to the Employer's employees,was violative of Section 8 (b) (4) '(D) of the Act.We also findthat the dispute involved is properly before us for determination underSection 10 (k) of the Act.d.Merits of the dispute 'It is well established that an employer is free to make work assign-ments without being subject to strike pressure from a labor organiza-tion, unless the employer is failing to conform to an order or certifica-tion of the Board, or unless the employer is bound by an agreementto assign the disputed work to the claiming union .8Since, as found above, Local 12 has no valid contractual claim ofright to assert against the Employer, we find that Local 12 is notentitled by means proscribed in Section 8 (b) (4) (D) to force orrequireWest Coast Masonry to assign the disputed work to Local12'smembers, rather than to the Employer's own employees.-DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case, the Board makes the following determinationof dispute, pursuant to Section 10 (k) of the Act :1.Local 12, International Union of Operating Engineers, AFL-CIO, and its agents are not and have not been entitled, by means pro-scribed by Section 8 (,b) (4) (D) of the Act, to force or require WestCoast Masonry Contractors, Inc., to assign operation of the forkliftat the building site at 18215 Napa Street, Los Angeles, California,to its members rather than to employees of West Coast MasonryContractors, Inc.5We express no opinion on the validity of this contract for any other purpose6 SeeLocalUnion No 9,Wood,Wire& MetalLathers International Union, AFL(Anning-Johnson Company),113 NLRB 1237, 1241.7To the extent that our decision herein may be in conflict with the recent decision ofthe Court of Appeals for the Third Circuit,N L. R B. v. United Association of Journey-men and Apprentices etc, Locals 420 and428,AFL (Frank W Hake),242 F 2d 722(C A 3), we must respectfully disagree with the decision of that courtSeeLocal 16,International Longshoremen'sand Warehousemen's Union(Denali-McCray ConstructionCompany),118 NLRB 109,footnote 4.8 General Drivers, Warehousemen and Helpers, Local Union No.968etc(Farnsworth &Chambers Co . Inc.),115 NLRB 617, 620. 58DECISIONS OF. NATIONAL LABOR RELATIONS BOARD2.Within ten ,(10) days from the date of this Decision and Deter-minationof Dispute, Local 12, International Union of OperatingEngineers,AFL-CIO, and its agents shall notify the Regional Direc-tor for the Twenty-first Region in writing whether or not they willrefrainfrom forcing or requiring West Coast Masonry Contractors,Inc., bymeansproscribed by Section,8 (b) (4) (D) of the Act, toassign the- work in dispute to members of Local 12, InternationalUnion of Operating Engineers, AFL-CIO, rather than to employeesof West Coast Masonry,Contractors, Inc.Mattison Machine Works1andUnited Automobile,Aircraft &Agricultural Implement Workers ofAmerica, UAW-AFL-CIO,Petitioner.Case No. 13-RC-5405.March, 6, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 2 anelectionby secret ballot was conducted on July 23, 1957, under thedirection and supervision of the Regional Director for the ThirteenthRegion of the National Labor Relations Board among the employeesin the unit therein found appropriate.Following the election, thepartieswere furnished a tally of ballots which showed that ofapproximately 342 eligible voters, 157 cast ballots for the Petitioner,141 cast ballots against, 18 ballots were challenged, and 1 ballot washeld void.On August 8, 1957, the Employer filed objections to conduct affect-ing the results of the election.After investigation the RegionalDirector on November 19, 1957, issued his report on objections andchallenges in which he recommended that the objections be overruledand that eight of the challenges be sustained.As the remaining 10'challenges which he recommended be overruled could not affect theresults of the election, the Regional Director further recommendedthat the Petitioner be certified as the bargaining representative of theemployees in the appropriate unit.No exceptions were filed with respect to the Regional Director'srecommendation that 10 challenges be overruled.Accordingly, theBoard overrules the challenges to the ballots of Albert Johnson,Malte Johnson, John B. Martin, William Russell, Roger Ryan,Adelbert Webb, Bert Thomas, Joseph Stadalius (challenged envelope1In its exceptions the Employer states that its name is not Mattison Machine Manu-facturing Co as it has appeared in other formal papers, but Mattison Machine Works2 Unpublished.120 NLRB No. 3.